DETAILED ACTION
This is on the merits of Application No. 17/096098, filed on 11/12/2020. Claims 1-12 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 7-10, specifically the first clutch and the second clutch arranged at least partially axially overlapping and the first clutch radially offset from the second clutch in combination with the other features of the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “the first clutch and the second clutch are arranged at least partially axially overlapping; the third clutch is axially offset from the first clutch and the second clutch; and the third clutch is arranged radially overlapping the first clutch and the second clutch.” It is unclear how the first and second clutches are partially axially overlapping if they are already partially radially overlapping as required by claim 1. These are contradictory statements, as if they were to be overlapping both radially and axially, they would need to be partially on top of one another and thus cease to function. It is also unclear how the third clutch can be both axially offset and radially overlapping the clutches. If the third clutch is axially offset from the first and second clutch, it could not the same axial space. If the third clutch is to radially overlap, it must occupy the same axial space. Further, it is unclear how the third clutch could overlap both clutches if the clutches are partially axially overlapping. A review of the drawings does not appear to show this limitation to help clarify.
	Claim 10 is rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2287487 to Kolze et al.
Kolze discloses:
(Claim 1) A clutch device (Fig. 1) comprising: a first input side (30) and a second input side (12); a first output side (18) and a second output side (20); a first clutch (K1) arranged between the first input side and the first output side, a second clutch (K2) arranged between the first input side and the second output side; and a third clutch (K0) arranged between the first input side and the second input side, wherein: the first input side is couplable to a first drive motor (22) and the second input side is couplable to a second drive motor (driver of 12); the input sides and the output sides are rotatable about a common axis of rotation; the third clutch is arranged offset from the first clutch or the second clutch (K0 offset axially and radially from both K1 and K2); and the first clutch and the second clutch are arranged at least partially radially overlapping (K1 and K2 radially overlap).
(Claim 2) wherein: the third clutch is arranged axially adjacent to the first clutch on a side facing away from the second clutch; or the third clutch is arranged axially adjacent 
(Claim 3) wherein the third clutch is arranged radially offset with respect to the first clutch or the second clutch (K0 radially offset both K1 and K2).
(Claim 4) wherein the third clutch is arranged radially offset with respect to the first clutch or the second clutch (K0 radially offset both K1 and K2).
(Claim 5) wherein: the first clutch and the second clutch are arranged at least partially radially overlapping (K1 and K2 radially overlap); and the third clutch is arranged radially inside of the first clutch (K0 is radially inside K1), and the first clutch and the third clutch are arranged at least partially axially overlapping (K0 and K1 partially axially overlap); or the third clutch is arranged radially inside of the second clutch, and the second clutch and the third clutch are arranged at least partially axially overlapping.
(Claim 6) wherein: the first clutch and the second clutch are arranged at least partially radially overlapping (K1 and K2 radially overlap); and the third clutch is arranged radially outside of the first clutch, and the first clutch and the third clutch are arranged axially overlapping; or the third clutch is arranged radially outside of the second clutch (K0 radially outside K2), and the second clutch and the third clutch are at least partially axially overlapping (K0 and K2 partially axially overlap).
(Claim 11) wherein the third clutch is arranged axially offset from the first clutch or the second clutch (K0 is axially offset from both K1 and K2).
(Claim 12) wherein the first drive motor is designed as an electric machine (22 is an electric machine) and the second drive motor is designed as an internal combustion engine (12 couples to an engine).

Allowable Subject Matter
Claims 7-8 are allowed.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Regarding the drawings, applicant believes that there is a misunderstanding for the definition of “axially overlapping” and that the features are shown in the drawings. Claim 7 states “the first clutch and the second clutch are arranged at least partially axially overlapping; the first clutch is radially offset from the second clutch”. As far as can be seen, none of the figures show these two limitations concurrently. Any instance of the first and second clutches axially overlapping in some manner does not show them being radially offset and vice versa. Applicant is invited to point out which figure shows the combination of these two limitations as required by claim 7. 
Regarding the 112 rejection, applicant states the limitations are shown in figures 7-8 and provides the definitions of radially overlapping and axially overlapping. Applicant points to the specification for what “radially overlapping” and “axially overlapping” mean. It is suggested applicant review the parent case actions that point out how these definitions go against the plain meaning of the term and how it was agreed upon to use the plain meaning of these terms. A radially overlap is when two things overlap in a radial direction. An axial overlap is when two things overlap in an axial direction. Even still, claim 9 requires the first clutch and the second clutch to be both partially radially overlapping (as stated in claim 1) and be partially axially overlapping (as stated in claim 9 line 2). It is therefore unclear how both can be said to be true at the same time. Claim 9 also states that third clutch is both axially offset and radially overlapping the first and second clutch. As per the plain meaning definition, the third clutch would need to be axially spaced apart from the first and second clutch while also radially overlapping the clutches. This, again, is contradictory, as the third clutch cannot be radially overlapping 
Regarding the 102 rejection, it appears applicant is the one who misunderstand what the term “radially overlapping” means. Kolze clearly shows clutch K1 radially over clutch K2, thus being radially overlapping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659